NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

LEWIS WILLIAMS,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-2335
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark R. Wolfe,
Judge.



PER CURIAM.

             Affirmed. See Schlosser v. Singletary, 597 So. 2d 304 (Fla. 2d DCA

1991); Williams v. State, 710 So. 2d 85 (Fla. 5th DCA 1998).



SILBERMAN, VILLANTI, and ATKINSON, JJ., Concur.